DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the recitation “wherein the medication delivered to the internal body region includes at least one of saline and an anesthetic solution” is indefinite because it appears that the “medication” is being positively recited in claim 5 as a result of claim 5 reciting a specific substance for the medication (i.e. saline or anesthetic solution); and claim 5 depends from claim 1 and it is noted that “a medication” is not positively recited in claim 1.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,532,192 (hereinafter 192’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 192’ teaches a catheter for accessing an internal body region, the catheter comprising: a catheter body; a medication lumen positioned within the catheter body for delivering medication to the internal body region; an inflation lumen positioned within the catheter body; a balloon in fluid communication with the inflation lumen, the balloon configured to move between a collapsed position and an expanded position as fluid enters the balloon through the inflation lumen; an anchor covering at least a portion of the balloon on an outer surface of the catheter body, the anchor having a movable section with a first retracted position and a second deployed position; and wherein upon inflation of the balloon, the movable section of the anchor moves radially outward from the first retracted position to the second deployed position to secure the catheter in the internal body region (see claim 1 of 192’).  
Regarding claim 2, 192’ teaches wherein the anchor includes a plurality of movable sections configured to move between the first retracted position and the second deployed position (see claim 1 of 192’).  
Regarding claim 3, 192’ teaches wherein each of the plurality of movable sections is defined by a longitudinal section having a length between about 0.15 inches and about 0.18 inches (see claim 2 of 192’).  
Regarding claim 4, 192’ teaches wherein the medication lumen is defined by an arcuate shape in cross-section to decrease an injection pressure required by the medication lumen (see claim 3 of 192’).  
Regarding claim 5, 192’ teaches wherein the medication delivered to the internal body region includes at least one of saline and an anesthetic solution (see claim 4 of 192’).  
Regarding claim 6, 192’ teaches wherein the inflation lumen is coupled to a fluid source for delivering at least one of air, gas and liquid to the balloon (see claim 5 of 192’).  
Regarding claim 7, 192’ teaches wherein the anchor comprises at least one of a silicon, polyurethane, nylon, latex, and polyisoprene material (see claim 6 of 192’).  
Regarding claim 8, 192’ teaches wherein the anchor is provided in the form of a sheath and is adhesively coupled to the catheter body (see claim 7 of 192’).  
Regarding claim 9, 192’ teaches wherein the movable section of the anchor has a bowed shape when in the second deployed position (see claim 8 of 192’).  
Regarding claim 10, 192’ teaches wherein the movable section of the anchor includes two segments meeting at a flexible joint when in the second deployed position (see claim 9 of 192’).  
Regarding claim 11, 192’ teaches wherein the movable section of the anchor includes two outwardly inclined segments meeting at a flexible joint when in the second deployed position (see claim 10 of 192’).  
Regarding claim 12, 192’ teaches wherein the movable section of the anchor has a symmetrical shape about the catheter body when in the second deployed position (see claim 11 of 192’).  
Regarding claim 13, 192’ teaches wherein the movable section of the anchor has an asymmetrical shape about the catheter body when in the second deployed position (see claim 12 of 192’).  
Regarding claim 14, 192’ teaches wherein the internal body region is an epidural space; and wherein the catheter is an epidural catheter for accessing the epidural space (see claim 13 of 192’).  
Regarding claim 15, 192’ teaches wherein the internal body region is a nerve region; and wherein the catheter is a peripheral nerve catheter for accessing the nerve region (see claim 14 of 192’).  
Regarding claim 16, 192’ teaches a method for securing a catheter in an internal body region, the method comprising: inserting a catheter body into the internal body region; delivering a medication to the internal body region through a medication lumen positioned within the catheter body; and inflating a balloon surrounding the catheter body from a collapsed position to an expanded position as fluid enters the balloon through an inflation lumen in fluid communication therewith, wherein upon inflation of the balloon, an anchor having a movable section is configured to move from a first retracted position to a second deployed position to cause the movable section of the anchor to move radially outward to secure the catheter in the internal body region (see claim 15 of 192’).  
Regarding claim 17, 192’ teaches wherein the anchor includes a plurality of movable sections configured to move between the first retracted position and the second deployed position (see claim 15 of 192’)
Regarding claim 18, 192’ teaches wherein the movable section of the anchor has a bowed shape when in the second deployed position (see claim 16 of 192’).  
Regarding claim 19, 192’ teaches wherein the movable section of the anchor includes two segments meeting at a flexible joint when in the second deployed position (see claim 17 of 192’).  
Regarding claim 20, 192’ teaches wherein the movable section of the anchor includes two outwardly inclined segments meeting at a flexible joint when in the second deployed position (see claim 18 of 192’).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-13 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halevy (Patent No. 6,663,589).
Regarding claim 1, Halevy teaches a catheter (200) for accessing an internal body region (202, see Fig. 3, Col. 1, lines 5-9 and Col. 7, lines 25-28), the catheter (200) comprising: a catheter body (210); a medication lumen (216) positioned within the catheter body (210, see Fig. 3) for delivering medication (275, the Examiner notes that the medication is not positively recited) to the internal body region (202, see Col. 8, lines 30-36; it is the Examiner’s position that a substance which stimulates healing can be considered a medication); an inflation lumen (212) positioned within the catheter body (210); a balloon (220) in fluid communication with the inflation lumen (212, Col. 7, lines 34-38), the balloon (220) configured to move between a collapsed position (deflated and contracted position of 220, see Col. 7, lines 61-62) and an expanded position (inflated position of 220, see Col. 7, lines 64-67) as fluid enters the balloon through the inflation lumen (212, see Col. 7, lines 34-38 and Col. 8, lines 3-17); an anchor (260, see Col. 7, lines 25-27 and lines 64-67 describing 266 and 269 of 260 as an anchor) covering at least a portion of the balloon (220) on an outer surface of the catheter body (outer surface of 210, see Fig. 3 and Col. 7, lines 49-42), the anchor (260) having a movable section (see Annotated Fig. 3 below illustrating a movable section, 266/269, flexible webs 269 connect each of the rods 266 to each other; hence, rods 266 and flexible webs 269 move together; therefore, it is the Examiner’s position that 266 and 269 together as a whole is a movable section) with a first retracted position (deflated and contracted position of 220, see Col. 7, lines 61-62) and a second deployed position (inflated position of 220, see Col. 7, lines 55-67); and wherein upon inflation of the balloon (220), the movable section (266/269, in Annotated Fig. 3 below) of the anchor (260) moves radially outward from the first retracted position (deflated and contracted position of 220) to the second deployed position (inflated position of 220) to secure the catheter (200) in the internal body region (202, see Col. 7, lines 49-67).






Examiner’s Annotated Fig. 3
[AltContent: textbox (a movable section)][AltContent: ][AltContent: textbox (flexible joint)][AltContent: textbox (segment 1)][AltContent: textbox (segment 2)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    310
    243
    media_image1.png
    Greyscale

Regarding claim 2, Halevy teaches wherein the anchor (260) includes a plurality of movable sections (266/269, see Col. 7, lines 49-54, 260 comprises a plurality of rods 266 with each of the rods 266 being connected to each other via flexible webs 269; therefore, it is the Examiner’s position 260 includes a plurality of movable sections 266 and 269) configured to move between the first retracted position (deflated and contracted position of 220) and the second deployed position (inflated position of 220); (see Col. 7, lines 55-67).
Regarding claim 6, Halevy teaches wherein the inflation lumen (212) is coupled to a fluid source (250) for delivering at least one of air, gas and liquid to the balloon (220, see Col. 8, lines 1-17).
Regarding claim 9, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) has a bowed shape when in the second deployed position (inflated position of 220). 
See Annotated Fig. 3 below illustrating 260 having a bowed shape when balloon 220 is in the inflated position.
Examiner’s Annotated Fig. 3
[AltContent: textbox (movable section having a bowed shape)][AltContent: ]
    PNG
    media_image2.png
    250
    234
    media_image2.png
    Greyscale

Regarding claim 10, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) includes two segments (segments 1 and 2, see Annotated Fig. 3 above under claim 1) meeting at a flexible joint (269, see Annotated Fig. 3 above under claim 1 and Col. 7, lines 49-54) when in the second deployed position (inflated position of 220).  
Thefreedictionary.com defines “joint” as “a place or part at which two or more things are joined” and as indicated in Annotated Fig. 3 above under claim 1, flexible web 269 is a part which joins rods 266 (i.e. segments 1 and 2); therefore, it is the Examiner’s position the movable section indicated in Annotated Fig. 3 above under claim 1 includes two segments meeting at a flexible joint.
Regarding claim 11, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) includes two outwardly inclined segments (segments 1 and 2, see Annotated Fig. 3 above under claim 1) meeting at a flexible joint (269) when in the second deployed position (inflated position of 220).  
Thefreedictionary.com defines “joint” as “a place or part at which two or more things are joined” and flexible web 269 is a part which joins two adjacent rods 266.   Further, Annotated Fig. 3 above under claim 1 illustrates rods 266 (segment 1 and segment 2) being outwardly inclined when joined by flexible web 289 while in the second inflated position.  Therefore, it is the Examiner’s position that the movable section indicated in Annotated Fig. 3 above under claim 1 includes two outwardly inclined segments meeting at a flexible joint when the balloon 220 is in the inflated position.  See attached reference for definition for “joint.”
Regarding claim 12, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) has a symmetrical shape (see Annotated Fig. 3 below and explanation below) about the catheter body (210) when in the second deployed position (inflated position of 220).  
Annotated Fig. 3 below illustrates the movable section having a symmetrical shape about the catheter body 210 along the longitudinal axis of the catheter body 210.
	Examiner’s Annotated Fig. 12	
[AltContent: textbox (a movable section)][AltContent: ][AltContent: textbox (longitudinal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    250
    234
    media_image2.png
    Greyscale

Regarding claim 13, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) has an asymmetrical shape (see Annotated Fig. 3 below and explanation below) about the catheter body (210) when in the second deployed position (inflated position).  
Annotated Fig. 3 below illustrates the movable section having a symmetrical shape about the catheter body 210 along the horizontal axis of the catheter body 210.
Examiner’s Annotated Fig. 12
[AltContent: textbox (horizontal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    250
    234
    media_image2.png
    Greyscale

Regarding claim 16, Halevy teaches a method (see Col. 7, lines 25-67 and Col. 8, lines 1-47 describing the method) for securing a catheter (200) in an internal body region (202), the method comprising: inserting a catheter body (210) into the internal body region (202); delivering a medication (275, it is the Examiner’s position that a substance which stimulates healing can be considered a medication) to the internal body region (202) through a medication lumen (216) positioned within the catheter body (210, see Fig. 3 and see Col. 8, lines 30-36;); and inflating a balloon (220) surrounding the catheter body (210) from a collapsed position (deflated and contracted position of 220, see Col. 7, lines 61-62) to an expanded position (inflated position of 220, see Col. 7, lines 64-67 and Col. 8, lines 1-17) as fluid enters the balloon (220) through an inflation lumen (212) in fluid communication therewith (see Col. 7, lines 34-37 and Col. 8, lines 1-17), wherein upon inflation of the balloon (220), an anchor (260) having a movable section (266/269, see Annotated Fig. 3 above under claim 1; flexible webs 269 connect each of the rods 266 to each other; hence, rods 266 and flexible webs 269 move together; therefore, it is the Examiner’s position that 266 and 269 together as a whole is a movable section) is configured to move from a first retracted position (deflated and contracted position of 220) to a second deployed position (inflated position of 220) to cause the movable section (266/269, Annotated Fig. 3 above) of the anchor (260) to move radially outward (see Fig. 3) to secure the catheter (200) in the internal body region (202, see Col. 7, lines 49-67).
	Regarding claim 17, Halevy teaches wherein the anchor (260) includes a plurality of movable sections (266/269, see Col. 7, lines 49-54, 260 comprises a plurality of rods 266 with each of the rods 266 being connected to each other via flexible webs 269; therefore, it is the Examiner’s position 260 includes a plurality of movable sections 266 and 269) configured to move between the first retracted position (deflated and contracted position of 220) and the second deployed position (inflated position of 220).
Regarding claim 18, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) has a bowed shape when in the second deployed position (inflated position of 220).  See the Examiner’s Annotated Fig. 3 above under claim 9 indicated the movable section having a bowed shape.
Regarding claim 19, Halevy teaches wherein the movable section (260/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) includes two segments (segments 1 and 2, see Annotated Fig. 3 above under claim 1) meeting at a flexible joint (269, see Annotated Fig. 3 above under claim 1 and Col. 7, lines 49-54) when in the second deployed position (inflated position of 220).  
Thefreedictionary.com defines “joint” as “a place or part at which two or more things are joined” and as indicated in Annotated Fig. 3 above under claim 1, flexible web 269 is a part which joins rods 266 (i.e. segments 1 and 2); therefore, it is the Examiner’s position the movable section indicated in Annotated Fig. 3 above under claim 1 includes two segments meeting at a flexible joint.
Regarding claim 20, Halevy teaches wherein the movable section (266/269, see Annotated Fig. 3 above under claim 1) of the anchor (260) includes two outwardly inclined segments (segments 1 and 2, see Annotated Fig. 3 above under claim 1) meeting at a flexible joint (269) when in the second deployed position (inflated position of 220).  
Thefreedictionary.com defines “joint” as “a place or part at which two or more things are joined” and flexible web 269 is a part which joins two adjacent rods 266.   Further, Annotated Fig. 3 above under claim 1 illustrates rods 266 (segment 1 and segment 2) being outwardly inclined when joined by flexible web 289 while in the second inflated position.  Therefore, it is the Examiner’s position that the movable section indicated in Annotated Fig. 3 above under claim 1 includes two outwardly inclined segments meeting at a flexible joint when the balloon 220 is in the inflated position.  See attached reference for definition for “joint.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783